DOWDELL, J.
The bill in this case is one by a material-man, and seeks to enforce a lien which is claimed on account of materials furnished in the erection of several buildings on the same lot under one general contract, The case was heard on demurrer to the bill, and the present appeal is taken from the decree of the. chancellor overruling the demurrer.
*535The only question presented ior our consideration, and that is here insisted on, is one that calls for an interpretation of the act of March 4th, 1901, (Acts, 1900-1901, p. 2115), relating to liens of mechanics and material-men in the county of Jefferson. The portion of the act calling for a construction reads as follows: “When the improvement consists of two or more buildings united together and situated upon the same lot or contiguous lots or upon separate buildings upon contiguous lots ' and erected under one general contract, it shall not be necessary to file a separate lien upon each building for the work done and materials, fixtures, engine, boiler or machinery furnished in the erection of such improvement.” The question raised by the demurrer is, that as it is not alleged that the buildings were united together or were being erected upon contiguous lots, the statute does not apply, or in other words, that although the statute does apply to buildings on the same lot when connected together, and to separate buildings on contiguous lots, it does not apply to separate buildings on the same lot.
The act in question is amendatory of certain sections j)f the Code, making the same as amended applicable alone to "the county of Jefferson. By section 12 of tin act, it is made purely a local statute.
Statutes which are in derogation of the common, law, or which confer extraordinary rights and. remedies, as a general rule, are to be construed with reasonable strictness. It has been a number of times held by this court in cases of statutory liens, that the requirements necessary to create the lien must be substantially complied with. In respect to these matters, these statutes have always been subjected to a reasonably strict construction. See Duncan v. Ashcraft, Admr., 121 Ala. 552, where authorities are cited and commented on. But the facts of the present case are different from those, where the question was as to a compliance by the party with the requirements of the statute in order to obtain a lien. Nothing of the kind arises here, and a different rule of interpretation is to be applied.
One of the cardinal rules in the interpretation of all *536statutes, is to arrive at tlie intention of tbe legislature in tbe enactment of tbe law, and to tbis end tbe courts will look to tbe object of tbe enactment and tbe mischief or defect against wbicb it is intended to provide. Thompson v. State, 20 Ala. 54; Huffman v. State, 29 Ala. 40, 43.
Prior to tliis statute, in order to acquire a lien, the particular goods must have been furnished for tbe erection of the particular building on wbicb the lien is sought. Cook v. Rome Brick Co., 98 Ala. 410; Johnson v. Simmons, 123 Ala. 564. And to secure tbe benefits of the lien, it was necessary to allege and prove that each piece of material so furnished was actually used upon tbe particular building so designated. — Leftwich v. Florence, 104 Ala. 585; Lee v. King, 99 Ala. 246; Eufaula v. Addyston, 89 Ala. 555; May v. McConnell, 102 Ala. 577.
Tbe difficulty of complying with these rules in cases of one general contract between parties for Hie erection of a number of buildings, and tbe injustice likely to follow, was doubtless brought to the attention of tbe legislature, and when we take into consideration the law as it then stood, and tbe language of the statute in quest'on, we doubt not that tbe enactment- was intended to cure these defects. In Thompson v. State, supra, it was said: “Tbe inartificial manner in wbicb many of our statutes are framed, tbe inaptness of expression frequently used, the want of perspicuity and precision not unfrequently met with, often require the court to look less at tbe letter or words of the statute, than at tbe context, tbe subject matter, tbe consequences and effects, and the reason and the spirit of tbe law, in endeavoring to arrive at the will of the law giver.”
In arriving at tbe intention of the law giver in a construction of the statute before us, to say that the intention was to give a lien under one general contract, on “separate buildings upon contiguous lots,” and not on “separate buildings on tbe same lot,” would be, we think, at, absurd conclusion. 'The difficulties and defects under ■the old law intended to be obviated by the statute, are *537.more likely to arise in cases where tlie separate buildings are on the same lot, than where they are on separate and different lots. Talcing the history of the statute, the defects which existed; and which it was intended to remedy, and the rule of construction, that we must look rather to the intention, than the letter of the law, our conclusion is that the statute was intended-'to apply and does apply to materials furnished for the erection of separate houses on the same lot under one general contract. “The meaning of the legislature may be extended beyond the precise words used in the law for the reason or motive upon which the legislature proceeded from the end in view or the purpose which was designed.” — U. S. v. Freeman, 3 Howard, 565. “A tiling within the intern tion of the makers of the statute is as much within the statute as if it were within the letter.” — U. S. v. Rabbit, 3 Black, (U. S.) 61. “The intention of 'the lawmaker constitutes the law. A thing may be within the letter of the statute, and not within .its meaning, and within its meaning though not within its letter.” — Atkins v. Disintegrating Co., 18 Wall. 381.
The chancellor committed no error in overruling the demurrer, and his decree will be here affirmed.